DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s election filed September 20, 2022.  Claims 2 and 5 are cancelled.  Claims 12, 19, 21-23, and 25-28 are withdrawn.  Claim 1 has been amended.  Claims 1, 3-4, 6-11 are rejected.  

Election/Restrictions
Claims 12, 19, 21-23, and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system for an aerosol provision and method of generating an aerosol, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, and 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liner".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same “a removable liner” recited in the preamble, or a new “liner”.  For purposes of examination it is considered to be the same liner.  Applicant should amend to recite “the removable liner”.
Claim 1 recites the limitation "the ".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same “an aerosol provision device” a new “device”.  For purposes of examination it is considered to be the same device.  Applicant should amend to recite “the aerosol provision device”.
Claims 3-4, and 6-11 are rejected insomuch as they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160100632 A1 (hereinafter DEBONO).  This reference was disclosed on applicant's information disclosure statement filed May 22, 2020.
Regarding claim 1, DEBONO discloses a personal vaporizer with a refillable tank and a temperature control unit (abstract).  DEBONO discloses a removable liner (Fig. 9B, inner liner 838, ¶109) configured to be used with an aerosol provision device (Fig. 2, temperature control unit 10, ¶62), the device comprising a chamber (Fig. 9, internal cavity 826, ¶102) for receiving a replaceable consumable (Fig. 9, vaporizer 100 and the medium M, ¶82 and ¶103), wherein: the liner is configured to be received within the chamber of the device (¶109), between walls of the chamber and the replaceable consumable (Shown in Figs. 9-9B); and the liner is further configured to removably receive the replaceable consumable, in use; and receive matter from the replaceable consumable, in use.
Regarding the claim limitations of “in use” and a “removable liner”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The liner of DEBONO is removable from the body liner (¶109).  In addition while in use the liner receives the consumable and matter from the consumable (¶108-¶111).
Regarding claim 3, DEBONO discloses the removable liner of claim 1.  DEBONO further discloses  wherein the liner is porous (¶102).  DEBONO discloses that the body portion may be formed of a list of materials including  metallic materials, such as stainless steel, copper, etc., plastics, polymeric materials, glass, etc (¶102).  DEBONO does not limit which of the component of the body portion can be comprised of these materials.  This list includes porous materials, such as plastics broadly.
Regarding claim 4, DEBONO discloses the removable liner of claim 1.  DEBONO further discloses wherein the liner defines one or more apertures.  DEBONO discloses that the body portion is configured and dimensioned to accommodate insertion of the vaporizer (¶86).  In Fig. 9, DEBONO discloses a lid 828 which opens to enable positioning of the vaporizer 100 in the chamber (¶106).  This lid is also shown in Fig. 9B.  Therefore at the end of the liner that receives the vaporizer there is an aperture.
Regarding claims 6 and 7, DEBONO discloses the removable liner of claim 1.  DEBONO further discloses wherein the liner comprises a thermally insulating material and wherein the thermally insulating material comprises at least one of paper, cardboard, and plastic.  DEBONO discloses that the inner liner is to further facilitate heating or cooling (¶109).  DEBONO discloses that the body portion may be formed of a list of materials including  metallic materials, such as stainless steel, copper, etc., plastics, polymeric materials, glass, etc (¶102, emphasis added).  DEBONO does not limit which of the component of the body portion can be comprised of these materials.  DEBONO discloses that these materials are specifically chosen to be increase transfer of thermal energy (¶102).
Regarding claim 8, DEBONO discloses the removable liner of claim 1.  DEBONO further discloses wherein the liner comprises a thermally conductive material configured to transfer heat from a heater to the replaceable consumable.  DEBONO discloses that the inner liner is to further facilitate heating or cooling (¶109).
Regarding claim 9, DEBONO discloses the removable liner of claim 8.  DEBONO further discloses wherein the liner comprises a region of thermally insulating material located at or towards an end of the liner that receives the replaceable consumable.  DEBONO discloses that the inner liner is to further facilitate heating or cooling (¶109).  Since the entire liner is configured to facilitate heating or cooling, there is a region toward the end of the liner that receives the replaceable consumable that comprises a thermally insulating material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DEBONO.
Regarding claim 10, DEBONO discloses the removable liner of claim 8 as discussed above.  DEBONO does not explicitly disclose, but teaches wherein the liner comprises a locking feature, the locking feature configured to engage a locking assembly of the device to restrict removal of the liner from the device.  DEBONO teaches that the temperature control unit may include an over clamp design such that the TCO may be opened and the tank is closed and locked in place (¶62).  DEBONO teaches that the TCU is configured and dimensioned to correspond with a particular tank design with an inner contour corresponding to an outer contour so the TCU receives the tank in a mating engagement (¶62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DEBONO to include a locking feature on the liner to engage with a locking assembly of the device as taught in DEBONO.  A person of ordinary skill in the art would obviously include a locking feature with an inner contour because doing so would ensure a secured contact due to the mating engagement (¶62).
Regarding claim 11, DEBONO discloses the removable liner of claim 1 as discussed above.  DEBONO does not explicitly disclose, but teaches wherein the liner comprises a flavorant, wherein the flavorant is activated upon heating.  DEBONO teaches that the tank that the TCU may contain fluids with certain flavor profiles that are enjoyable at certain temperatures (¶69).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DEBONO to include wherein the liner comprises a flavorant, wherein the flavorant is activated upon heating as taught in DEBONO.  A person of ordinary skill in the art would obviously include a flavor in the tank because doing so would allow the user to enjoy a flavor at a certain temperature (¶69).  A person of ordinary skill in the art would apply this flavor to any portion of the inside of the tank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715